Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 1 of 71 PageID #: 69
                                                    :�1P�'
                                                       f •
                                                        l
                                                                 FILED
                                                    \
                                                    1.,·
                                                           .



                                                                 MAY 3, 2021

                                                                  RORY L PERRY II, CLERK
                                                                     U.S. Oistrict Court
                                                               Southern District of West Vlr lnla
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 2 of 71 PageID #: 70
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 3 of 71 PageID #: 71
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 4 of 71 PageID #: 72
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 5 of 71 PageID #: 73
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 6 of 71 PageID #: 74
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 7 of 71 PageID #: 75
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 8 of 71 PageID #: 76
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 9 of 71 PageID #: 77
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 10 of 71 PageID #: 78
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 11 of 71 PageID #: 79
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 12 of 71 PageID #: 80
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 13 of 71 PageID #: 81
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 14 of 71 PageID #: 82
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 15 of 71 PageID #: 83
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 16 of 71 PageID #: 84
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 17 of 71 PageID #: 85
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 18 of 71 PageID #: 86
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 19 of 71 PageID #: 87
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 20 of 71 PageID #: 88
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 21 of 71 PageID #: 89
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 22 of 71 PageID #: 90
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 23 of 71 PageID #: 91
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 24 of 71 PageID #: 92
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 25 of 71 PageID #: 93
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 26 of 71 PageID #: 94
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 27 of 71 PageID #: 95
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 28 of 71 PageID #: 96
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 29 of 71 PageID #: 97
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 30 of 71 PageID #: 98
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 31 of 71 PageID #: 99
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 32 of 71 PageID #: 100
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 33 of 71 PageID #: 101
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 34 of 71 PageID #: 102
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 35 of 71 PageID #: 103
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 36 of 71 PageID #: 104
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 37 of 71 PageID #: 105
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 38 of 71 PageID #: 106
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 39 of 71 PageID #: 107
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 40 of 71 PageID #: 108
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 41 of 71 PageID #: 109
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 42 of 71 PageID #: 110
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 43 of 71 PageID #: 111
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 44 of 71 PageID #: 112
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 45 of 71 PageID #: 113
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 46 of 71 PageID #: 114
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 47 of 71 PageID #: 115
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 48 of 71 PageID #: 116
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 49 of 71 PageID #: 117
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 50 of 71 PageID #: 118
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 51 of 71 PageID #: 119
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 52 of 71 PageID #: 120
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 53 of 71 PageID #: 121
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 54 of 71 PageID #: 122
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 55 of 71 PageID #: 123
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 56 of 71 PageID #: 124
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 57 of 71 PageID #: 125
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 58 of 71 PageID #: 126
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 59 of 71 PageID #: 127
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 60 of 71 PageID #: 128
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 61 of 71 PageID #: 129
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 62 of 71 PageID #: 130
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 63 of 71 PageID #: 131
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 64 of 71 PageID #: 132
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 65 of 71 PageID #: 133
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 66 of 71 PageID #: 134
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 67 of 71 PageID #: 135
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 68 of 71 PageID #: 136
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 69 of 71 PageID #: 137
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 70 of 71 PageID #: 138
Case 3:21-cv-00077 Document 15 Filed 05/03/21 Page 71 of 71 PageID #: 139
